      Case 2:20-cv-00756-DAK Document 2 Filed 10/30/20 PageID.2 Page 1 of 6




Gainer M. Waldbillig (Utah Bar No. 04433)
Meghan A. Sheridan (Utah Bar No. 14315)
W| LAW
175 S. Main St.Suite 610
Salt Lake City, UT 84111
Telephone: (801) 532-9300
gmw@wlaw.net
mas@wlaw.net
Attorneys for Moët Hennessy, USA, Inc.

                             IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  LINDA NEMCICK and WILLIAM COTTE,                     NOTICE OF REMOVAL
  Individuals,
                                                       Civil Action No. 2:20-cv-00756-CMR
  Plaintiffs,
                                                       Magistrate Judge Cecilia M. Romero
  v.

  SHERATON OPERATING CORPORATION,
  MOET HENNESSY USA, INC., and DOES 1-5,


  Defendants.


TO:     The Clerk of the Court

AND TO:           Plaintiffs above named and their counsel of record.

        PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1446,

Defendant Moët Hennessy, USA, INC., (“MH”) gives notice that the above captioned action

pending in the Third Judicial District Court In and For Summit County, State of Utah, is hereby

removed to the United States District Court for the District of Utah, Central Division. This Court

has original jurisdiction under 28 U.S.C. §§ 1332 and 1441 et seq. In support of this removal MH

further states:
    Case 2:20-cv-00756-DAK Document 2 Filed 10/30/20 PageID.3 Page 2 of 6




       1.     This is a civil action filed on or about August 6, 2020 by Plaintiffs Linda Nemcick

and William Cotte (“Plaintiffs”) in the Third Judicial District Court In and For Summit County,

State of Utah, entitled Nemcick and Cotte v. Marriot International Inc., bearing Case Number

200500325 (“Original Complaint”) A true and correct copy of the Original Complaint is attached

hereto as Exhibit A.

       2.     An Amended Complaint was filed on August 31, 2020, substituting Sheraton

Operating Corporation (“Sheraton”) for Marriot International Inc. A true and correct copy of the

Amended Complaint (“Amended Complaint”) is attached to this Notice as Exhibit B.

       3.     Sheraton accepted service of the Amended Complaint on September 8, 2020.

Sheraton’s Acceptance of Service is attached to this Notice as Exhibit C.

       4.     Sheraton Operating Corporation filed an Answer to Amended Complaint, Notice

of Reliance on Jury Demand, and Notice of Intent to Allocate Fault to Non-Parties on September

29, 2020, attached hereto as Exhibit D.

       5.     On October 6, 2020 the parties stipulated to filing of the Second Amended

Complaint adding defendant MH. Stipulation and Second Amended Complaint attached hereto as

Exhibit E.

       6.     Service of the Summons and Second Amended Complaint was completed upon MH

on October 8, 2020 by private process server. A true and correct copy of Plaintiffs’ Return of

Service of Summons as to MH is attached to this Notice as Exhibit F.

       7.     Sheraton Operating Corporation filed an Answer to Second Amended Complaint,

Notice of Reliance on Jury Demand, and Notice of Intent to Allocate Fault to Non-Parties on

October 20, 2020, attached hereto as Exhibit G.




                                               2
     Case 2:20-cv-00756-DAK Document 2 Filed 10/30/20 PageID.4 Page 3 of 6




       8.       Plaintiffs’ Second Amended Complaint alleges liability for injuries allegedly

suffered as a result of Plaintiff, Linda Nemcick’s, fall at the St. Regis Deer Valley on February 24,

2019. Complaint ¶¶ 8-9. Plaintiffs assert negligence against the Sheraton and MH for failing to

keep property in a non-hazardous condition and warn pedestrians of the same. Complaint ¶ 17. In

connection with these causes of action, Plaintiffs seek special damages for past and future medical

care relating to serious injuries and wage losses sustained by Plaintiff Linda Nemcick, as well as

general damages arising from those injuries. Complaint ¶ 19. Plaintiff William Cotte, seeks

damages for loss of consortium due to his wife Linda Nemcick’s fall. Complaint ¶¶ 21-23.

Plaintiffs allege the case involves Tier 3 damages pursuant to the Utah Rules of Civil Procedure

and the damages exceed $300,000.00.

       9.      As more fully set forth below, this case is properly removed to this Court pursuant

to 28 U.S.C. § 1441 because MH has satisfied the procedural requirements for removal and this

Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

I.     MH HAS SATISFIED THE PROCEDURAL REQUIREMENTS FOR
       REMOVAL

       10.     Pursuant to 28 U.S.C. § 1446(a), MH attaches to this Notice of Removal a copy of

all process, pleadings, and orders served upon defendants in this Action. (See Exhibits attached

hereto).

       11.     Promptly following the filing of this Notice of Removal, written notice of the

removal of this action will be served on all parties’ counsel, as required by 28 U.S.C. § 1446(d).

       12.     A true and correct copy of this Notice of Removal will also be promptly filed with

the Third Judicial District Court for Summit County, Utah, pursuant to 28 U.S.C. § 1446(d).

       13.     No previous application has been made for the relief requested herein.




                                                 3
      Case 2:20-cv-00756-DAK Document 2 Filed 10/30/20 PageID.5 Page 4 of 6




        14.    Venue for this action is proper in this Court under 28 U.S.C. § 1441(a) because

Summit County is located within the United States District Court for the District of Utah, Central

Division (28 U.S.C. § 125(2)). Accordingly, the District of Utah, Central Division, is the “district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

        15.    Sheraton consents to this removal. See 28 U.S.C. § 1446(b)(2)(A) (providing that

all defendants who have been properly joined and served must join in or consent to the removal of

the action).

        16.    This Notice of Removal is timely pursuant to 28 U.S.C. § 1446 because it is filed

within 30 days of service upon MH. See Exhibit F.

II.     REMOVAL         IS   PROPER        BECAUSE        THIS     COURT       HAS     ORIGINAL
        JURISDICTION PURSUANT TO 28 U.S.C. § 1332(a)

        17.    This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) because this

is a civil action in which the parties are citizens of different states and the amount in controversy

exceeds the sum of $75,000, exclusive of costs and interest.

        A.     The Amount In Controversy Requirement Is Satisfied

        18.    Here, Plaintiffs allege their case falls in Tier 3 pursuant to Utah Rules of Civil

Procedure 26(c)(3) and that total damages exceed $300,000.00. See Second Amended Complaint,

Exhibit E. This sum exceeds the $75,000, exclusive of costs and interest, required by 28 U.S.C. §

1332(a). Thus, the amount of controversy requirement is satisfied.

        B.     Complete Diversity of Citizenship Exists Between the Parties

        19.    This case is between “citizens of different States.” 28 U.S.C. § 1332(a)(1). As

explained below, all joined and served defendants are diverse from Plaintiffs.

        20.    Upon information and belief, at all times relevant hereto, Plaintiffs were residents

and citizens of Allentown, New Jersey. See Second Amended Complaint ¶ 1


                                                 4
       Case 2:20-cv-00756-DAK Document 2 Filed 10/30/20 PageID.6 Page 5 of 6




         21.   MH is now, and was at the time Plaintiffs commenced this action, a corporation

organized under the laws of the State of Delaware with its principal place of business in New York,

NY. Therefore, MH is not a citizen of Utah for purposes of determining diversity. 28 U.S.C. §

1332(c)(1).

         22.   Sheraton is a corporation organized under the laws of the State of Delaware with

its principal place of business in Bethsheda, Maryland. See Sheraton’s Answer to Amended

Complaint, ¶ 2, Exhibit D. Therefore, Sheraton is not a citizen of Utah for purposes of determining

diversity. 28 U.S.C. 1332(c)(1).

III.     CONCLUSION

         23.   There is complete diversity amongst the parties, and this Notice of Removal is

appropriate pursuant to 28 U.S.C. § 1441(b).

         24.   Based on the foregoing, the state court action may be removed to this Court in

accordance with the provisions of 28 U.S.C. §§ 1332 and 1441 et seq. because: 1) this is a civil

action pending within the jurisdiction of this Court; 2) as between plaintiffs and the defendants,

this action arises from a conflict between citizens of different states; and 3) the amount in

controversy exceeds $75,000, exclusive of interest and costs.

         25.   No admission of fact, law, or liability is intended by this Notice of Removal, and

Defendant MH expressly reserves all defenses, counterclaims, and motions otherwise available to

it.

         WHEREFORE, MH hereby removes the above-captioned action from the Third Judicial

District Court for Summit County, Utah, to the United States District Court for the District of Utah,

Central Division.




                                                 5
    Case 2:20-cv-00756-DAK Document 2 Filed 10/30/20 PageID.7 Page 6 of 6




       Dated this 30th day of October, 2020


                                                    W | LAW

                                                    /s/ Meghan A. Sheridan
                                                    Attorneys for Moet Hennessy USA, Inc.




                                CERTIFICATE OF SERVICE

   I hereby certify that on this 30th day of October, 2020 a true and correct copy of the forgoing

NOTICE OF REMOVAL was filed electronically with the Court and served via email and

through the Utah State Court’s electronically filing system on the following:

WRONA LAW
Bret M. Hanna (#6885)
1745 Sidewinder Drive
Park City, Utah 84060
hanna@wdlawfirm.com
Attorneys for Plaintiffs

Sarah Elizabeth Spencer, #11141
Sarah.Spencer@chrisjen.com
Zachary C. Myers, #15302
Zachary.Myers@chrisjen.cm
CHRISTENSEN & JENSEN, P.C.
257 East 200 South, Suite 1100
Salt Lake City, Utah 84111
Attorneys for Defendant Sheraton Operating Corporation



                                                                    /s/ Meghan A. Sheridan




                                                6
